Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 18-19, 25-26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura US 2013/0142389 in view of Kadoya et al. US 2013/0101225 (hereinafter “Kadoya”).
Regarding claim 12, Shimura discloses an eye open or closed state detection method (see paragraph 0002 and figure 2)


    PNG
    media_image1.png
    45
    408
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    105
    415
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    589
    504
    media_image3.png
    Greyscale


 comprising : obtaining a 

    PNG
    media_image4.png
    148
    419
    media_image4.png
    Greyscale

 ; extracting an eye feature from the grayscale image, wherein the eye feature comprises an eye opening feature (see paragraph 0026 S20 the first detection unit detects a position of the eye of the driver and positions of an upper eyelid and a lower eyelid of the eye based on the face image obtained at S10), wherein the eye feature further comprises an iris shape feature or a vertical direction feature (see figures 3a and 3b, and paragraph 0027, 101 of is interpreted by the Examiner as a vertical feature direction, note that the “or” limitation makes it unnecessary to teach the iris shape feature)

    PNG
    media_image5.png
    195
    413
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    509
    545
    media_image6.png
    Greyscale


, wherein the eye opening feature represents an eye opening degree (see paragraph 0027, calculates opening amounts of the eye), wherein the iris shape feature represents a shape of the iris (note that this is optional due to the “or” limitation in the claim), and wherein the vertical direction feature represents a change degree of an eyelid curve (see paragraph 0027, the opening among may also be set as a degree of a curvature of the upper eyelid) ; and identifying an eye open state or an eye closed state based on the eye feature (see S40 and S50 of figure 1 as well as paragraph 0028)

    PNG
    media_image7.png
    169
    411
    media_image7.png
    Greyscale

	Shimura does not explicitly disclose that the obtained image is a grayscale image. 
Similar to Shimura, Kadoya discloses an eyelid detection device that can be used for eyelid openness detection devices (see paragraphs 0001-0002). 

    PNG
    media_image8.png
    203
    337
    media_image8.png
    Greyscale

Specifically Kadoya discloses that the face image used to extract the eye region is a grayscale image (see paragraph 0042).

    PNG
    media_image9.png
    334
    316
    media_image9.png
    Greyscale

	Shimura and Kadoya are analogous art because they are from the same field of endeavor of extracting eye regions to determine eyelids. 
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to obtain a grayscale image of the face as is done by Kadoya. The motivation is that it is a widely known capture method for image processing where the color of the image is not important, and is widely available and cost effective. 
	Regarding claim 18, Shimura discloses obtaining a plurality of 

    PNG
    media_image10.png
    365
    422
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    1096
    689
    media_image11.png
    Greyscale

; extracting eye features corresponding to the grayscale images (see paragraphs 0006, and 0026 above); constructing a classification model based on the eye features and pre-marked eye open states or pre-marked eye closed states corresponding to the grayscale images (see figure 5, and paragraph 0030 which discloses calculating the eye openness degree by using a learning process [read as a classification model])

    PNG
    media_image12.png
    358
    409
    media_image12.png
    Greyscale



; and identifying the eye open state or the eye closed state based on the eye features and the classification model (see paragraph 0006 above).
	Claim 19 is similarly analyzed to claim 12.
	Claim 25 is similarly analyzed to claim 18.
	Claim 26 is similarly analyzed to claim  12.
	Claim 31 is similarly analyzed to claim 18.

Allowable Subject Matter
s 13-17, 20-24, 27-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang US 2016/0124506 discloses a line of sight determining module that analyzes an eye image and can determine the degree to which an eyelid is closed and further can obtain data about the shape of the eye (see paragraph 0054).

    PNG
    media_image13.png
    249
    284
    media_image13.png
    Greyscale

	Please see the attached 892 for the complete list of prior art cited. 
Contact Information





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669